DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/31/22 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim appears to be redundant with limitations of claim 1, therefore it is unclear if one or plurality of textured surface regions providing for a pre-formed textured surface is the same as or in addition to the one or a plurality of textured surface regions providing for a preformed textured surface of claim 1.

 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8,11-18,21-28,33 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Haynes et al (9518391).
Claim 1.  Haynes discloses a roofing, cladding, or siding module (300 and/or 800) comprising: 
an underlapping region (301 and/or as noted in the annotated figure below) and an exposed region (302 and/or as noted in the annotated figure below), wherein the underlapping region is adapted to be at least partially covered by an exposed region of at least one adjacent module to be overlaid thereon (as noted in the figures and throughout the disclosure); 
and wherein:
a) an upper surface of the underlapping region; and/or 
b) an underside of the exposed region; 
comprises one or a plurality of textured surface region(s) providing for a preformed textured surface (such as at 304 and/or 803/805/801 and/or 162 and/or 211,212,221 as noted throughout the figures and disclosure), said textured surface region(s) to be in use, presented for contact with an adhesive region (111 and/or 121 and/or 122 as seen in the figures and noted in the disclosure at least at col. 17, line 59-col. 18, line 37 and col. 23, line 63-col. 24, line 28) provided upon one or more of said adjacent module(s), wherein the textured surface region(s) is/are a surface area or areas comprising of a plurality of formations, the plurality of formations provided of the same material of the upper surface of the underlapping region (as noted in the figures and disclosure at least at cols 16-18 and 23-24 and as seen in figure 22), and/or the underside of the exposed region, and wherein each formation of the plurality of formations extends as a protrusion from of the upper surface of the underlapping region and/or of the underside of the exposed region.
Claim 2. The module of claim 1, wherein said textured surface region comprises of or includes an adhesive (as noted at least at col. 17-18 as noted previously and/or col. 24, line 13).
Claim 3.  The module of claim 1, wherein said adhesive region comprises of one or a plurality of textured surface region(s) providing for a pre-formed textured surface (as noted previously in cols 17-18,23-24 and as seen in the figures).
Claim 4.  The module of claim 1, wherein said adhesive region of an adjacent module is substantially planar, or the surface of said adjacent module comprising of said adhesive region is substantially planar (as seen in the figures and noted in col. 17-18,23-24 and throughout the disclosure where it is disclosed the textured profile is an optional embodiment).
Claim 5.  The module of claim 1, wherein said adhesive or adhesive region includes a peel or release sheet (113, as noted at col. 18, lines 1-11) covering an adhesive.
Claim 6. The module of claim 5, wherein removal of said peel or release sheet exposes said adhesive (113, as noted at col. 18, lines 1-11).
Claim 7.  The module of claim 1, wherein said adhesive region is provided on the other of the upper surface of the underlapping region or underside of the exposed region of said adjacent module, to face and substantially align with the one or plurality of textured surface regions of said module (as seen in throughout the figures and noted in at least cols 17-18,23-24 as previously noted).
Claim 8. The module of claim 1, wherein said adhesive region is provided over a predetermined or pre-defined area, said area located at a leading edge of the underlapping region or at a leading edge of an underside of the exposed region (as seen in the figures).
Claim 11. The module of claim 1, wherein said protrusion(s) is/are of one or more of the following: i. the same or different or dissimilar heights from the textured surface region, ii. the same or different or dissimilar geometry of shape with respect to other protrusions, iii. of a regular or irregular geometry, iv. are equally or unequally spaced from each other, v. are of the same or different or dissimilar rigidity or flexibility with respect to each other or with respect to a surface of a said module or a said adjacent module surface to which said protrusions are to be brought toward engagement therewith, vi. are of the same or different or dissimilar density, vii. a grouping of a plurality of said protrusions comprising a plurality of protrusions of any one of i) - vi) (as noted at least at col. 24, lines 19-28).
Claim 12. The module of claim 1, wherein said formations is/are provided to be of a predetermined spacing or density so as to: i. provide for a spacing for the adhesive to displace into; and/or ii. provide for a spacing for alignment or to accept or match up with a cut-out in an adjacent module being overlaid thereon (as noted at least at col. 24, lines 1-28).
Claim 13. The module of claim 1, wherein a said protrusion is shaped so as to be: peaked, spiked, conical, cylindrical, pyramidal, square, pentahedron, flat top pentahedron, pentagonal, hexagonal, or hourglass (as noted at least at col. 24, lines 19-28).
Claim 14. The module of claim 1, wherein a said protrusion comprises of a distal end portion, said distal end portion being spaced most from the surface from which said formation extends, said distal end portion being of a sharp or peak or spike form (as noted at least at col. 24, lines 19-28 and as seen in the figures).
Claim 15.  The module of claim 1, wherein an array or plurality of arrays of formations is provided upon the surface of said module or said adjacent module (as noted in the figures and throughout the disclosure).
Claim 16. The module of claim 15, wherein the array or each array is a pattern, arranged geometrically (as noted in the figures and throughout the disclosure, and as noted at least at coll. 24).
Claim 17. The module of claim 15, wherein the array or each array is a serially sequenced pattern of a grouping of formations (as noted in the figures and throughout the disclosure, and as noted at least at coll. 24).
Claim 18.  The module of claim 15, wherein the array or each array is separately provided for by a forming tool of a continuous forming machine.  It should be noted that claim 18 is considered a product-by-process claim. The patentability of the product does not depend on its method of production. Determination of patentability is based on the product itself.  See MPEP 2113.  If the product-by-process claim is the same as or obvious from a product of the same prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed.Cir.1985).  In the instant case Haynes discloses the product, the method of production does not impart and specific structure not encompassed by Haynes.
Claim 21.  The module of claim 1, wherein the textured surface area is elongate, located at a leading edge of the exposed region or underlapping region (as seen in the figures and noted throughout the disclosure).
Claim 22.  The module of claim 21, wherein the elongate textured surface area is continuous or discontinuous (as seen in the figures and noted throughout the disclosure).
Claim 23. The module of claim 1, further comprising a fixing area (such 803/804) for receiving fasteners therethrough (801/806; as seen in at least figures 8B-C,9,12,16 and noted throughout the disclosure).
Claim 24.  The module of claim 23, wherein the fixing area coincides with or is proximate to the textured surface area (as seen in the figures).
Claim 25.  The module of claim 23, wherein the fixing area is located upon the underlapping region, proximate a transition between the underlapping region and exposed region of the same module (as noted in the figures).
Claim 26.  The module of claim 23, wherein the fixing area is a reinforced part of the underlapping region (as noted in the figures and disclosure).
Claim 27.  The module of claim 1, wherein the module is configured with the exposed region at a leading edge, the underlapping region at a trailing edge of the exposed region and the textured surface area positioned on or adjacent the upper surface of the leading edge of the underlapping region, being proximate a trailing edge of the exposed region (as seen in the figures and disclosure).
Claim 28. The module of claim 1, wherein the module is configured with the exposed region at a leading edge, the underlapping region at a trailing edge of the exposed region and the textured surface area positioned on or adjacent the underside surface of the leading edge of the exposed region (as seen in the figures and disclosure).
Claim 33.  Haynes discloses a roofing system comprising a first module comprising a first underlapping region (301 and/or as noted in the annotated figure below) and a first exposed region (302 and/or as noted in the annotated figure below), and 
a second module comprising a second underlapping region (301 and/or as noted in the annotated figure below) and a second exposed region (302 and/or as noted in the annotated figure below), 
wherein the first underlapping region is adapted to be at least partially covered by the second exposed region of the second module when the second module is overlaid on the first module (as noted in the figures and disclosure); and 
wherein: a) an upper surface of the first underlapping region; and/or b) an underside of the second exposed region;
 comprises one or a plurality of textured surface region(s) (such as at 304 and/or 803/805/801 and/or 162 and/or 211,212,221 as noted throughout the figures and disclosure) providing for a preformed textured surface, said textured surface region(s) to be, in use, presented for contact with an adhesive region (111 and/or 121 and/or 122 as seen in the figures and noted in the disclosure at least at col. 17, line 59-col. 18, line 37 and col. 23, line 63-col. 24, line 28) provided upon said first and/or second module , wherein the textured surface region(s) is/are a surface area or areas comprising of a plurality of formations (such as 221), the plurality of formations provided of the same material of the upper surface of the underlapping region, and/or the underside of the exposed region, and wherein each formation of the plurality of formations extends as a protrusion from of the upper surface of the first underlapping region and/or of the underside of the second exposed region (as noted throughout the figures and disclosure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynes (9518391).
Claims 19,20.  Haynes discloses the module of claim 1, wherein a distal end portion of each protrusion comprises a peak, and wherein the peaks of the protrusions are spaced apart, but does not expressly disclose that they the protrusions are substantially 0.05 mm to substantially 2 mm in height, or spaced apart by substantially 0.5 mm to substantially 10 mm.  At the time the invention was filed it would have been obvious to one of ordinary skill in the art to employ routine engineering to optimize the dimensions of the protrusions and the associated spacing since it has been held that dimensions can be changed and changes in size and proportions are viewed as obvious absent any unpredictable results.  One of ordain skill in the art would have readily recognized that dimensioning the protrusions as claimed would result in module with a surface that securely fastened with or without adhesive as noted in Haynes col. 24. 

    PNG
    media_image1.png
    632
    968
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635